Title: To John Adams from J. D. Schweighauser, 18 May 1779
From: Schweighauser, John Daniel
To: Adams, John


     
      Sir
      Nantes 18 May 1779
     
     I hope you are ere now safely arrived at L Orient and that you have found all the arrangements made for your passage to America to your Satisfaction, which I shall be happy to learn, particularly as it is wispered here that the Alliance’s destination is again changed and that she is to go strait to Boston, I sincerely wish it for you persuaded how much more agreable it will be to take your passage in her than in another.
     I received your Letter of the 5 Instant by which you propose settling the small accounts of articles bought for Mrs. Adams with Mr. Pu­chelberg and receiving from him the money you may want which I note accordingly.
     Mrs. Schweighauser Mr. Dobreé and family join me in most respectfull Compliments to you.
     
      I have the honor to be most devotedly Your mo obedient & mo humble Servant.
      J. Dl. Schweighauser
     
    